Citation Nr: 0614365	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-28 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lung cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  He is the recipient of the Purple Heart.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The veteran testified at a personal 
hearing before the undersigned sitting in San Antonio, Texas, 
in February 2006; a transcript of that hearing is associated 
with the claims file.

An April 2003 rating decision addressed various issues, with 
which the veteran entered a notice of disagreement in June 
2003.  Thereafter, in July 2004, a statement of the case was 
issued.  However, in the veteran's August 2004 substantive 
appeal, he limited his appeal to the issues of entitlement to 
service connection for fibromyalgia and hypertension.  The 
issue of entitlement to service connection for lung cancer is 
otherwise for attention in accordance with Manlincon v. West, 
12 Vet. App. 238 (1999) (where an appellant clearly expresses 
disagreement with an RO denial, the Board should remand 
rather than refer the issue to the RO for issuance of a 
statement of the case).  The matter will be addressed in the 
remand portion of this decision.  

The Board also observes that VA treatment records dated from 
June 2004 to April 2005 were obtained and associated with the 
claims file after the July 2004 statement of the case was 
issued.  As the veteran has not submitted a statement waiving 
initial agency of original jurisdiction (AOJ) consideration 
of the newly submitted evidence, the Board may not properly 
consider such evidence.  See 38 C.F.R. § 20.1304 (2005).  
However, a remand in this case is not necessary for the AOJ 
to consider such records as it is duplicative of the evidence 
already of record.  Specifically, the VA records reflect 
diagnoses of fibromyalgia and hypertension; however, as 
discussed herein, the record already establishes that the 
veteran has such current disabilities.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Fibromyalgia was not manifested during service and is not 
shown to be causally or etiologically related to any other 
disease or injury of service origin.

3.  Hypertension was not manifested during service and is not 
shown to be causally or etiologically related to service-
connected diabetes mellitus, or any other disease or injury 
of service origin, and such was not manifested within one 
year of the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty military service nor is such 
proximately due to service-connected disability, and 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist the Veteran

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Before reaching the merits of the veteran's claims, the Board 
must ensure that VA has complied with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 




A.  Duty to Notify

Notice under the VCAA must generally be given prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the veteran filed his service 
connection claims in October 2002 and the initial unfavorable 
decision was issued in April 2003, after the veteran had been 
provided with VCAA notice in an October 2002 letter, in 
accordance with Quartuccio and Pelegrini, supra.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b)(1).
 
In this case, VA informed the veteran in the October 2002 
letter of the information and evidence that was necessary to 
substantiate his service connection claims.  Specifically, he 
was notified that evidence of a current disability and a 
nexus between that disability and service was necessary to 
establish service connection.  

In addition, VA advised the veteran in the October 2002 
letter about the information and evidence that VA would seek 
to provide.  The letter notified him that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claims, to include medical records, employment 
records, and records from other Federal agencies.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the 
October 2002 letter advised him that he must provide adequate 
identifying information for any records he wished VA to 
obtain on his behalf and that it was still his responsibility 
to ensure that such records were received by VA.  The veteran 
was also requested to send the evidence necessary to 
substantiate his service connection claims as soon as 
possible. 

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his service connection claims.  
In this regard, VA has informed him in the April 2003 rating 
decision and July 2004 statement of the case of the reasons 
for the denial of his claims and, in so doing, informed him 
of the evidence that was needed to substantiate such claims.  

On March 3, 2006, the Veteran's Court issued another 
decision, which applies to this pending appeal.  The Court 
held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  Upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim.  VA must provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating the claim or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

Moreover, the July 2004 statement of the case included a 
recitation of the procedural history of the veteran's claims, 
the adjudicative actions taken, the evidence received, and 
the relevant laws and regulations, to include VA's duties to 
assist under 38 C.F.R. § 3.159, with relevant cites to the 
United States Code.  In such document, the veteran was again 
advised that the evidence did not show entitlement to the 
benefits sought.  Additionally, of course, the veteran 
provided testimony at the February 2006 hearing.  Therefore, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, relevant post-service VA 
and non-VA records, and a January 2003 VA examination report 
are of record.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Pertinent to 
his claim of entitlement to service connection for 
hypertension, the veteran was afforded a VA examination in 
January 2003.  Although the examination did not address 
whether hypertension was related to the veteran's diabetes 
mellitus, the Board finds that a remand is not necessary in 
order to obtain another VA examination or to determine 
whether the veteran's claimed fibromyalgia is related to his 
military service.  In this regard, any current medical 
opinion linking hypertension to service-connected diabetes 
mellitus or fibromyalgia to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to fibromyalgia or 
symptomatology of such disease in service, there is no 
competent basis upon which to conclude that the veteran's 
current disability is related to service.  

In addition, no competent medical evidence suggesting a 
casual nexus between hypertension and diabetes mellitus has 
been submitted or identified by the veteran.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA's duty to assist 
veterans in developing claims does not include duty to 
provide a medical examination and opinion absent evidence of 
a causal link to service).  Based on these factors, the Board 
concludes that the medical evidence of record is sufficient 
to evaluate the veteran's service connection claims without 
further examination.  

II.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the case of combat service, lay evidence may be accepted as 
sufficient proof of the incurrence of an injury or disease in 
service, but a claimant must still submit evidence of a 
current disability and linkage to service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The term hypertension means that the diastolic blood 
pressure is predominantly 90 mm or greater and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his February 2006 Board hearing and in documents of 
record, the veteran contends that he exhibited symptomatology 
of fibromyalgia while serving on active duty and the symptoms 
have continued to the present time.  The veteran does not 
contend, nor does the record reflect, that he first 
manifested hypertension during service or that such disease 
is otherwise related to service on a direct basis.  Rather, 
he seeks service connection for hypertension as secondary to 
his service-connected diabetes mellitus, for which he is 
rated individually unemployable.  

The post-service medical records do not show blood pressure 
readings that rise to the level of hypertension as defined by 
Diagnostic Code 7101.  However, at his January 2003 VA 
examination, the veteran stated that he had been diagnosed 
with hypertension two years previously.  His blood pressure 
readings at the time of the examination were 130/80, 136/80, 
and 126/86.  The examiner noted that, for the veteran's 
claimed condition of hypertension, the diagnosis was 
hypertension and that, when the veteran was telephonically 
notified to return for additional blood pressure readings, he 
stated that he was on Metoprolol, which the examiner 
indicated was medication for high blood pressure.  Also, in 
January 2003, it was noted that the veteran's blood pressure 
was 144/85.  As such, while the veteran's blood pressure 
readings with treatment do not rise to the level of 
hypertension as defined by Diagnostic Code 7101, the Board 
resolves reasonable doubt in the favor of the veteran and 
finds that he has a current diagnosis of hypertension.  
However, there is no competent medical opinion relating the 
veteran's hypertension to his service-connected diabetes 
mellitus.  

As such, the evidence of a nexus or link between diabetes 
mellitus and hypertension is limited to the veteran's own 
statements.  This is not competent evidence since lay persons 
or persons without medical training, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent evidence of a 
causal nexus between the veteran's hypertension and diabetes 
mellitus, the record does not provide a basis for secondary 
service connection for such disability.  

For the sake of completeness, even though the veteran does 
not so contend, the Board has considered whether the veteran 
would be entitled to presumptive service connection for 
hypertension.  There is no evidence, however, that such 
disability manifested to a degree of 10 percent within the 
year following his July 1968 discharge.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the veteran 
was hospitalized at a VA facility from June 1969 to July 1969 
for unrelated complaints.  Physical examination revealed a 
blood pressure reading of 120/80.  Additionally, as 
previously indicated, at the veteran's January 2003 VA 
examination, he reported that he had been diagnosed with 
hypertension only two years previously.  

Pertinent to the veteran's claim of entitlement to service 
connection for fibromyalgia, his service medical records are 
negative for any complaints, treatment or diagnoses pertinent 
to joint pain or fibromyalgia.  Such records show complaints 
of diarrhea, rashes, night vision problems, pain in the heel 
as a result of an infected blister, headaches, shin splints, 
chills, nausea, stomach cramps, sore throat, and bronchitis.  
The veteran's July 1968 separation examination shows that, 
upon clinical evaluation, his spine and other musculoskeletal 
systems were normal.  

Post-service records reflect a current diagnosis of 
fibromyalgia.  Specifically, records from Dr. Schwartz dated 
in June 2002 and September 2002 include a diagnosis of 
fibromyalgia and reflect complaints of muscle cramps, joint 
pain, joint swelling, back pain, stiffness, muscle weakness, 
arthritis, loss of strength, and muscle aches.  Also, medical 
records show that Dr. DeJesus had treated the veteran for 
various musculoskeletal disorders, including fibromyalgia, 
from December 1996 to September 2002.  The first diagnosis of 
fibromyalgia was documented in June 1997 when Dr. DeJesus 
indicated an impression of fibromyalgia with mild soft tissue 
rheumatism.  

The veteran's treating physician, Dr. DeJesus, indicated in a 
November 2004 statement that the veteran had provided him 
with a copy of his military narrative reports and such 
included main symptoms for a variety of disorders, to include 
fibromyalgia.  Dr. DeJesus stated that it was possible the 
symptoms related to his medical illnesses had been present 
since the veteran's active military duty years.  Generally, 
service connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient).  As such, the 
Board finds that Dr. DeJesus's statement regarding a possible 
link between the veteran's complaints during military service 
and his current diagnosis of fibromyalgia is speculative and 
does not create a reasonable doubt that it is related to 
service.  

The Board acknowledges that veteran's argument that he 
demonstrated fibromyalgia symptomatology a year after his 
service discharge, in the summer of 1969.  The veteran was 
hospitalized and, at such time, he complained of pain in the 
left foot, both elbows, and right knee.  Erythema nodosum 
developed in these joints and the only diagnosis provided was 
fever of undetermined origin.  X-ray reports showed that the 
current impression was a strong suspicion of vascular 
abnormality.  Moreover, the remainder of the record does not 
demonstrate any evidence of continuity of fibromyalgia 
symptomatology until the diagnosis in June 1997.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between the veteran's disease and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).

Consequently, the evidence of a nexus or link between active 
duty service and fibromyalgia is limited to the veteran's own 
statements.  As indicated previously, this is not competent 
medical evidence and, absent evidence of a causal nexus 
between the veteran's fibromyalgia and service, the record 
does not provide a basis for service connection for such 
disability.  See Espiritu, Jones, supra.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for fibromyalgia and hypertension and, as 
such, that doctrine is inapplicable and his claims must be 
denied.  38 U.S.C.A. § 5107.   



ORDER

Service connection for fibromyalgia is denied.

Service connection for hypertension is denied. 


REMAND

A rating decision issued in March 2005 denied entitlement 
service connection for lung cancer.  Thereafter, also in 
March 2005, the veteran submitted a notice of disagreement as 
to such denial and requested reconsideration of such issue.  
The RO issued another rating decision in July 2005 confirming 
and continuing the denial of service connection for lung 
cancer.  However, because the veteran entered a notice of 
disagreement as to the March 2005 rating decision, he is 
entitled to a statement of the case.  See 38 C.F.R. § 19.26 
(2005).  Thus, remand for issuance of a statement of the case 
on this issue is necessary.  Manlincon v. West, supra.  The 
matter need not be returned to the Board after issuance of 
the statement of the case unless the veteran perfects the 
appeal by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

A statement of the case, containing all 
applicable laws and regulations, on the 
issue of entitlement to service connection 
for lung cancer must be issued.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
Only if the veteran's appeal as to this 
issue is perfected within the applicable 
time period, then such should return to 
the Board for appellate review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


